Exhibit 10.5
Annual Grant Form
Non-Employee Directors
MEAD JOHNSON NUTRITION COMPANY
LONG-TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


The Participant has been granted Restricted Stock Units (“RSUs”) under the terms
of the Mead Johnson Nutrition Company Long-Term Incentive Plan (the “Plan”),
subject to the terms and conditions set forth in this Agreement, including all
exhibits and appendices hereto which are incorporated herein (the “Agreement”)
and the summary of the grant (the “Grant Summary”) on the Morgan Stanley website
at www.StockPlanConnect.com. To the extent applicable, the terms of the RSUs are
modified as described in Exhibits I and II (relating to non-U.S. Participants).
Capitalized terms not defined herein shall have the meaning specified in the
Plan or in the Grant Summary.
1.Award. Each RSU awarded to the Participant hereunder represents the
conditional right to receive, upon settlement in accordance with the terms of
this Agreement, one share of Stock. The RSUs include the right to receive
Dividend Equivalent Units in accordance with Section 2.
2.    Dividend Equivalents. Dividend Equivalents shall be paid or credited on
RSUs (other than RSUs that, at the relevant record date, previously have been
settled or forfeited) as follows unless the Committee specifies alternative
treatment:
(a)
If the Company declares and pays a dividend or distribution on Stock in the form
of cash, then a cash amount shall be paid to the Participant as of the payment
date for such dividend or distribution equal to the number of RSUs credited to
the Participant as of the record date for such dividend or distribution
multiplied by the amount of cash actually paid as a dividend or distribution on
each outstanding share of Stock at such payment date.

(b)
If the Company declares and pays a dividend or distribution on Stock in the form
of property other than shares of Stock, then a number of additional RSUs shall
be credited to the Participant as of the payment date for such dividend or
distribution equal to the number of RSUs credited to the Participant as of the
record date for such dividend or distribution multiplied by the Fair Market
Value of such property actually paid as a dividend or distribution on each
outstanding share of Stock at such payment date, divided by the Fair Market
Value of a share of Stock at such payment date, which additional RSUs shall be
subject to the same terms and conditions as the RSUs awarded pursuant to this
Agreement.

(c)
If the Company declares and pays a dividend or distribution on Stock in the form
of additional shares of Stock, or there occurs a forward split of Stock, then a
number of additional RSUs shall be credited to the Participant as of the payment
date for such dividend or distribution or forward split equal to the number of
RSUs credited to the Participant as of the record date for such dividend or
distribution or split multiplied by the number of additional shares actually
paid as a dividend or distribution or issued in such split in respect of each
outstanding share of Stock, which additional RSUs shall be subject to the same
terms and conditions as the RSUs awarded pursuant to this Agreement.

3.    Vesting. The RSUs awarded hereunder shall become vested in accordance with
the following:
(a)
If this grant of RSUs is the first such grant made to the Participant for
service as a non-employee director, the RSUs awarded hereunder are shall vest on
the first anniversary of the Grant Date (the “Initial Anniversary”) if the
Participant’s Termination Date (as defined below) has not occurred prior to the
Initial Anniversary.


--------------------------------------------------------------------------------



(b)
If this grant of RSUs is not the first such grant made to the Participant for
service as a non-employee director, the RSUs awarded hereunder shall be
irrevocable and shall vest for purposes of this Agreement on the first
anniversary of the Grant Date (the “First Anniversary”) regardless of whether
the Participant’s Termination Date has occurred prior to the First Anniversary.

(c)
For purposes of this Agreement, the term “Termination Date” means the date on
which the Participant’s service on the Board ceases for any reason.

(d)
Except as otherwise provided in this Agreement (including Section 3(b) above),
any portion of the RSUs that are not vested upon the Participant’s Termination
Date shall immediately expire and shall be forfeited and the Participant shall
have no further rights with respect thereto, including the right to acquire any
shares of Stock hereunder with respect to such RSU.

4.    Settlement. An RSU shall be settled promptly upon (but not more than sixty
(60) days after) the date on which the RSU vests (as determined in accordance
with Section 3) by delivery of one share of Stock for each such RSU being
settled either in certificated form or in such other manner as the Company may
reasonably determine. Settlement of RSUs that directly or indirectly result from
non-cash Dividend Equivalents on RSUs or adjustments to RSUs shall occur at the
time of settlement of the granted RSU.
5.    RSUs Not Contract of Service; No Rights as Stockholder. The grant of the
RSUs (including the right to Dividend Equivalents) does not constitute a
contract of continued service, and the grant of the RSUs shall not give the
Participant the right to be retained in the service of the Company or any
Affiliate or Subsidiary, nor any right or claim to any benefit under the Plan or
the Agreement, unless such right or claim has specifically accrued under the
terms of the Plan and the Agreement. The Participant and the Participant’s
beneficiary shall not have any rights with respect to Stock (including voting
rights) issuable upon settlement of the RSUs prior to the date on which the RSUs
are settled.
6.    Administration. The authority to administer and interpret the Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to the Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement are final and binding on all persons.
7.    Transferability. The RSUs (and the right to Dividend Equivalents) are not
transferable except as designated by the Participant by will or by the laws of
descent and distribution.
8.    Adjustment of Award. The number of RSUs, the number and type of Stock
subject to the RSUs and other related terms shall be adjusted by the Committee
in accordance with the terms of the Plan.
9.    Waiver. The waiver by the Company or an Affiliate or Subsidiary of any
provision of the Agreement shall not operate as or be construed to be a
subsequent waiver of the same provision or waiver of any other provision hereof.
10.    Governing Law. The grant of the RSUs and the provisions of this Agreement
are governed by, and subject to, the laws of the State of Delaware, without
regard to the conflict of law provisions, as provided in the Plan. For purposes
of litigating any dispute that arises under this grant or this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of Illinois and agree that such litigation shall be conducted in the courts of
Cook County, Illinois, or the federal courts for the United States for the
Northern District of Illinois, where this grant is made and/or to be performed.
11.    Amendment; Entire Agreement; Successors. This Agreement shall be subject
to the terms of the Plan, as amended from time to time, except that the Award
that is the subject of this Agreement may not be materially adversely affected
by any amendment or termination of the Plan approved after the Grant Date
without the Participant’s written

2



--------------------------------------------------------------------------------



consent. This Agreement and the Plan contain the entire understanding of the
parties with respect to the RSUs and supersede any prior agreements or documents
with respect to the RSUs. This Agreement shall be binding up and inure to the
benefit of the heirs, executors, administrators and successors of the parties.
12.    Code Section 409A. Notwithstanding anything in the Plan or this Agreement
to the contrary, if any payment with respect to any RSUs (including any Dividend
Equivalents) is subject to Code Section 409A and if such payment is to be paid
or provided on account of Participant’s Termination Date (or other separation
from service or termination of employment, other than death):
(a)
and if Participant is a specified employee (within the meaning of Code Section
409A) and if any such payment or benefit is required to be made or provided
prior to the date which is six (6) months following Participant’s Termination
Date, such payment or benefit shall be delayed until the date which is six (6)
months and one (1) day following Participant’s Termination Date; provided,
however, that if Participant dies prior to such six (6) month anniversary, all
remaining payments shall be paid to his estate within ninety (90) days following
his death; and

(b)
the determination as to whether Participant has had a Termination Date (or other
termination of employment or separation from service) shall be made in
accordance with the provisions of Code Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.

It is the intent of this Agreement to comply with the requirements of Code
Section 409A so that none of the RSUs provided under this Agreement or Stock
issuable hereunder will be subject to the additional tax imposed under Code
Section 409A, and any ambiguities herein will be interpreted to so comply. None
of the Company, any Affiliate or any Subsidiary, however, makes any
representation regarding the tax consequences of this Award.
Mead Johnson Nutrition Company
By:    __________________________
Senior Vice President, General Counsel and Secretary



3



--------------------------------------------------------------------------------




PARTICIPANT ACKNOWLEDGEMENT AND ACCEPTANCE
I have read this Agreement in its entirety. I understand that the RSUs have been
granted to provide a means for me to acquire and/or expand an ownership position
in Mead Johnson Nutrition Company, and it is expected that I will retain the
Stock I receive upon the settlement of the RSUs consistent with the Company’s
Stock retention guidelines in effect at the time of settlement of the RSUs. I
acknowledge and agree that (i) the RSUs are nontransferable, except as provided
herein and in the Plan, (ii) the RSUs are subject to forfeiture in the event of
my Termination Date in certain circumstances, as specified in the Agreement, and
(iii) sales of Stock will be subject to the Company’s policy regulating trading
in the Company’s Stock. In accepting this grant, I hereby agree that Morgan
Stanley Smith Barney, or such other vendor as the Company may choose to
administer the Plan, may provide the Company with any and all account
information necessary to monitor my compliance with the Company’s Stock
retention guidelines and other applicable policies.
I hereby agree to all the terms and conditions set forth in this Agreement and
accept the grant of the RSUs subject thereto. Where electronic acceptance is
permitted under applicable law, electronic acceptance of the RSUs shall be
binding on the Participant.


By:    ________________________________________
Participant Signature



FINAL – Off-Cycle    4    PacID 2003X
RSU – NED / Global – 1yr cliff
effective starting April 30, 2015

--------------------------------------------------------------------------------



EXHIBIT I
TERMS APPLICABLE TO ALL NON-U.S. PARTICIPANTS
The additional terms and conditions set forth below are specifically
incorporated into the Agreement. These terms and conditions govern the RSUs
granted under the Mead Johnson Long-Term Incentive Plan if the Participant
resides outside the United States. Due to the complexities of legal, regulatory
and tax issues, the Participant should seek appropriate professional advice as
to how the relevant laws in the applicable country may apply to the
Participant’s individual situation. Certain capitalized terms used but not
defined in this Exhibit I have the meanings set forth in the Plan and/or the
Agreement.
1.Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or a Subsidiary or Affiliate, the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to the Participant’s participation
in the Plan and legally applicable to the Participant (“Tax-Related Items”) is
and remains the Participant’s responsibility and may exceed the amount (if any)
withheld by the Company or a Subsidiary or Affiliate. The Participant further
acknowledges that the Company (a) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSU, including, but not limited to, the grant, vesting or settlement of
the RSU, the subsequent sale of shares of Stock acquired pursuant to such
settlement and the receipt of any dividends and/or any Dividend Equivalents; and
(b) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the RSU to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or a Subsidiary
or Affiliate may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy all Tax-Related Items. In this regard, the Participant authorizes the
Company and/or a Subsidiary or Affiliate, or their respective agents, at their
discretion, to satisfy any withholding obligations with regard to all
Tax-Related Items by one or a combination of the following:
(a)
withholding from the Participant’s wages or other cash compensation paid to the
Participant by the Company, its Affiliates or Subsidiaries and/or a Subsidiary
or Affiliate; or

(b)
withholding from proceeds of the sale of shares of Stock acquired upon
settlement of the RSU either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization without further consent); or

(c)
withholding in shares of Stock to be issued upon settlement of the RSU; or

(d)
any other withholding method determined by the Company.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Stock equivalent. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares of Stock subject to the vested RSU, notwithstanding that a number of
the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items.
The Participant agrees to pay to the Company or a Subsidiary or Affiliate any
amount of Tax-Related Items that the Company or a Subsidiary or Affiliate may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares Stock or the
proceeds of the sale of shares of Stock, if the Participant fails to comply with
his or her obligations in connection with the Tax-Related Items.

5



--------------------------------------------------------------------------------





Finally, notwithstanding any of the foregoing, the Participant understands that
he or she may be solely responsible for reporting and paying any Tax-Related
Items and that nothing stated herein is intended or written to be used, and
cannot be used, for the purpose of avoiding any taxpayer penalties that could
apply to the Participant if he or she does not comply with his or her
obligations in connection with the Tax-Related Items.
2.Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b)
the grant of the RSU is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSU or other grants, if any, will be at the
sole discretion of the Company;

(d)
the Participant is voluntarily participating in the Plan;

(e)
the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;

(f)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSU resulting from the termination of the Participant’s service
relationship and in consideration of the grant of the RSU to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Company, or any of its Subsidiaries or
Affiliates, waives his or her ability, if any, to bring any such claim, and
releases the Company, and its Subsidiaries and Affiliates from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, the Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;

(g)
unless otherwise provided in the Plan or by the Company in its discretion, the
RSU and the benefits evidenced by the Agreement do not create any entitlement to
have the RSU or any such benefits transferred to, or assumed by, another company
nor to be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the shares of the Company; and

(h)
neither the Company nor any Subsidiary or Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the RSU or of any amounts
due to the Participant pursuant to the settlement of the RSU or the subsequent
sale of any shares of Stock acquired upon settlement.

3.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying shares of Stock. The Participant should consult with his
or her own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.
4.Data Privacy. The Participant hereby voluntarily consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in the Agreement and any other RSU grant materials (“Data”) by
and among the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Participant’s
participation in the Plan.

6



--------------------------------------------------------------------------------



The Participant understands that the Company may hold certain personal
information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number (e.g., resident registration
number), salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan.
The Participant understands that Data will be transferred to Morgan Stanley
Smith Barney, or such other stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
The Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Company’s
Stock Plan Administration and Shareholder Services. The Participant authorizes
the Company, Morgan Stanley Smith Barney and any other possible recipients which
may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage the Participant’s participation in
the Plan. The Participant understands that he or she may, at any time, request
access to Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s Stock Plan Administration and Shareholder Services.. Further, the
Participant understands that he or she is providing the consents herein on a
purely voluntary basis. If the Participant does not consent, or if he or she
later seeks to revoke his or her consent, his or her status or service with the
Company will not be adversely affected; the only consequence of refusing or
withdrawing his or her consent is that the Company would not be able to grant
the Participant RSUs or other equity awards or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
the Company’s Stock Plan Administration and Shareholder Services.
5.Compliance with Law. Notwithstanding any other provision of the Plan or the
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Stock, the Company
shall not be required to deliver any shares issuable upon settlement of the RSU
prior to the completion of any registration or qualification of the shares under
any local, state, federal or foreign securities or exchange control law or under
rulings or regulations of the U.S. Securities and Exchange Commission (“SEC”) or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Company shall, in its absolute
discretion, deem necessary or advisable. The Participant understands that the
Company is under no obligation to register or qualify the Stock with the SEC or
any state or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Stock Further, the
Participant agrees that the Company shall have unilateral authority to amend the
Plan and the Agreement without the Participant’s consent to the extent necessary
to comply with securities or other laws applicable to issuance of Stock.
6.Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on his or her country of residence, the Participant may be subject to
insider trading restrictions and/or market abuse laws which may affect the
Participant’s ability to acquire or sell shares of Stock or rights to shares of
Stock (e.g., RSUs) under the Plan during such times the Participant is
considered to have “inside information” regarding the Company (as defined in the
laws in the Participant’s country). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that my be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions and should speak to his or her personal advisor on this matter.
7.Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant's ability to acquire or

7



--------------------------------------------------------------------------------



hold shares of Stock under the Plan or cash received from participating in the
Plan (including from any dividends received or sale proceeds arising from the
sale of shares of Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant also may be required to repatriate sale proceeds or other funds
received as a result of the Participant’s participation in the Plan to his or
her country through a designated bank or broker and/or within a certain time
after receipt. The Participant acknowledges that it is his or her responsibility
to be compliant with such regulations, and the Participant should consult his or
her personal legal advisor for any details
8.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
9.Language. If the Participant has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
10.Exhibit II. Notwithstanding any provisions in the Agreement, the RSU grant
shall be subject to any special terms and conditions set forth in Exhibit II to
the Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Exhibit II, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Exhibit II
constitutes part of the Agreement.
11.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the RSU
and on any Stock acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



8



--------------------------------------------------------------------------------




EXHIBIT II
COUNTRY SPECIFIC TERMS APPLICABLE TO NON-U.S. PARTICIPANTS
The additional terms and conditions set forth below are specifically
incorporated into the Agreement. These terms and conditions govern the RSUs
granted under the Mead Johnson Long-Term Incentive Plan if the Participant
resides in one of the countries listed below. Due to the complexities of legal,
regulatory and tax issues, the Participant should seek appropriate professional
advice as to how the relevant laws in the applicable country may apply to the
Participant’s individual situation. Certain capitalized terms used but not
defined in this Exhibit II have the meanings set forth in the Plan and/or the
Agreement.
This Exhibit II also includes information of which the Participant should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of January 2015 and is provided for informational
purposes. Such laws are often complex and change frequently, certain individual
exchange control reporting requirements may apply upon vesting of the RSU and/or
sale of Stock and results may be different based on the particular facts and
circumstances. As a result, the Company strongly recommends that the Participant
does not rely on the information noted herein as the only source of information
relating to the consequences of his or her participation in the Plan because the
information may be out of date at the time the RSU vests, or the Participant
sells shares of Stock acquired under the Plan.
In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result. Accordingly, the Participant
should seek appropriate professional advice as to how the relevant laws in his
or her country may apply to his or her situation.
Finally, if the Participant is a citizen of a country other than the one in
which he or she currently resides, transfers residency after the RSU is granted
to him or her, or is considered a resident of another country for local law
purposes, the information contained herein may not be applicable to him or her,
and the Company shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. If the
Participant transfers residency to another country listed in this Exhibit II
after the RSU is granted to him or her, the information contained for that new
country may be applicable to him or her.
Italy


Data Privacy. The following provision replaces in its entirety Section 4 of
Exhibit I to the Agreement:
The Participant understands that the Company and (or a Subsidiary or Affiliate)
are the privacy representatives of the Company in Italy and may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
shares of Stock or directorships held in the Company or any Subsidiaries or
Affiliates, details of all RSUs or any other entitlement to Stock awarded,
canceled, vested, unvested or outstanding in the Participant’s favor, and that
the Company (or a Subsidiary or Affiliate) will process said data and other data
lawfully received from third parties (“Personal Data”) for the exclusive purpose
of managing and administering the Plan and complying with applicable laws,
regulations and Community legislation.
The Participant also understands that providing the Company with Personal Data
is mandatory for compliance with laws and is necessary for the performance of
the Plan and that the Participant’s denial to provide Personal Data would make
it impossible for the Company to perform its contractual obligations and may
affect the Participant’s ability to participate in the Plan.
The Controller of personal data processing is Mead Johnson Nutrition Company,
with registered offices at 2701 Patriot Boulevard, Glenview, Illinois 60026,
U.S.A., and pursuant to Legislative Decree no. 196/2003, its representative in
Italy is Mead Johnson Nutrition (Italia) S.r.l., Via V. Maroso n. 50, Rome,
RM 00142.

9



--------------------------------------------------------------------------------




The Participant understands that Personal Data will not be publicized, but it
may be accessible by a Subsidiary or Affiliate as the privacy representative of
the Company and within the Company’s organization by its internal and external
personnel in charge of processing, and by Morgan Stanley Smith Barney or any
other data processor appointed by the Company. The updated list of processors
and of the subjects to which Data are communicated will remain available upon
request from the Company. Furthermore, Personal Data may be transferred to
banks, other financial institutions or brokers involved in the management and
administration of the Plan.
The Participant understands that Personal Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addressees under applicable laws. The Participant further
understands that the Company and its Subsidiaries or Affiliates will transfer
Personal Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant’s participation in the Plan,
and that the Company and its Subsidiaries or Affiliates may each further
transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to Morgan Stanley Smith Barney or other
third party with whom the Participant may elect to deposit any shares of Stock
acquired under the Plan or any proceeds from the sale of such shares of Stock.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that these recipients may be acting as controllers, processors or
persons in charge of processing, as the case may be, according to applicable
privacy laws, and that they may be located in or outside the European Economic
Area, such as in the United States or elsewhere, in countries that do not
provide an adequate level of data protection as intended under Italian privacy
law.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.
The Participant understands that Personal Data processing related to the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Personal Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations, with specific reference to
Legislative Decree no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Participant’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Participant understands that, pursuant to section 7 of the
Legislative Decree no. 196/2003, the Participant has the right at any moment to,
including, but not limited to, obtain confirmation that Personal Data exists or
not, access, verify its contents, origin and accuracy, delete, update,
integrate, correct, blocked or stop, for legitimate reason, the Personal Data
processing. To exercise privacy rights, the Participant should contact the
Company.
Plan Document Acknowledgment. In accepting the RSUs, the Participant
acknowledges that the Participant has received a copy of the Plan and the
Agreement and has reviewed the Plan and the Agreement, including Exhibits I and
II, in their entirety and fully understand and accept all provisions of the Plan
and the Agreement, including Exhibits I and II. The Participant further
acknowledges that he or she has read and specifically and expressly approves the
following sections of the Agreement: Section 1 (Award); Section 9 (Waiver); and
Section 10 (Governing Law); and the following sections of Exhibit I to the
Agreement: Section 1 (Responsibility for Taxes); Section 2 (Nature of Grant);
Section 3 (No Advice Regarding Grant); Section 5 (Compliance with Law); Section
6 (Insider Trading/Market Abuse Laws); Section 8 (Electronic Delivery and
Acceptance); Section 9 (Language); Section 10 (Exhibit II); and Section 11
(Imposition of Other Requirements).
Foreign Asset/Account Reporting Information. If the Participant is an Italian
resident who, at any time during the fiscal year, holds foreign financial assets
(including cash and shares of Stock) which may generate income taxable in Italy,
the Participant is required to report these assets on his or her annual tax
return for the year during which the assets are held, or on a special form

10



--------------------------------------------------------------------------------




if no tax return is due. These reporting obligations also apply if the
Participant is the beneficial owner of foreign financial assets under Italian
money laundering provisions.
Foreign Financial Asset Tax Information. Italian residents may be subject to tax
on the value of financial assets held outside of Italy (e.g., shares of Stock
acquired under the Plan). The taxable amount will be the fair market value of
the financial assets, assessed at the end of the calendar year or on the last
day within the year that the assets were held (if shares of Stock are acquired
or sold during the year, the taxable amount is reduced by reference to the
proportion of the year the shares of Stock were held). For the purposes of the
market value assessment, the documentation issued by the Plan broker may be
used.


Puerto Rico
There are no country-specific provisions.
Thailand


Exchange Control Information. If the proceeds from the sale of shares of Stock
or the receipt of dividends are equal to or greater than US$50,000 or more in a
single transaction, Thai resident Participants must repatriate the proceeds to
Thailand immediately upon receipt and convert the funds to Thai Baht or deposit
the proceeds in a foreign currency deposit account maintained by a bank in
Thailand within three hundred and sixty (360) days of remitting the proceeds to
Thailand. In addition, Thai resident Participants must report the inward
remittance to the Bank of Thailand on a foreign exchange transaction form.
If a Thai resident Participant does not comply with the above obligations, such
resident Participant may be subject to penalties assessed by the Bank of
Thailand. Because exchange control regulations change frequently and without
notice, the Participant should consult his or her legal advisor before selling
shares of Stock to ensure compliance with current regulations. It is the
Participant’s responsibility to comply with exchange control laws in Thailand,
and the Company will not be liable for any fines or penalties resulting from
failure the Participant to comply with applicable laws.





11

